DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, claim 2 recites alternative limitations in a Markush Group preceded by an open ended list of alternatives resulting from the use of the term “comprises”. The claim is unclear what other alternative are intended to be encompassed by the claim (see 2173.05(h) ¶ 4). Changing the term “comprises” to “consisting of” would successfully overcome the 112 rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-12, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palazzetti (EP 2492602 A1).
Regarding claim 1, Palazzetti teaches of a heat transfer system (Fig. 2) comprising:
a fluid inlet line (return pipe 18);
a first temperature sensor configured to detect a temperature of fluid within the fluid inlet line (second temperature sensor 16b);
a fluid outlet line (delivery pipe 17);
a second temperature sensor configured to detect a temperature of fluid within the fluid outlet line (first temperature sensor 16a);
a heat exchanger operatively disposed between the fluid inlet line and the fluid outlet line (heat transfer device 310); and
a processor (electron control unit 15) configured to:
obtain an inlet temperature from the first temperature sensor (¶ [0045]);
obtain an outlet temperature from the second temperature sensor (¶ [0045]);
determine a delta temperature based on difference between the inlet temperature and the outlet temperature (¶ [0053], lines 8-11);
determine a current operating state of the heat transfer system based on the inlet temperature and the delta temperature, the current operating state being a scaling operating state or a condensation operating state (¶ [0048]-[0054], control unit 15 determines the operating state of the system by utilizing the average of the inlet and outlet temperatures (¶ [0049]) to determine if the heating system is in a condensation operating state a1-c1 and then further utilizes the temperature difference between the inlet and outlet temperature sensors to determine if the system is in a target operating state f1); and
output operating instructions to cause the heat transfer system to transition from the current operating state to a target operating state (¶ [0052] and [0054], see operating instructions to move system to an ideal operating states of f1 by first getting the TC temperature above condensation and then further moving the delta temperature to f1).
Palazzetti fails to teach of a scaling operating state. 
Regarding claim 2, Palazzetti teaches of the heat transfer system of claim 1, and Palazzetti further teaches wherein the operating instructions comprise at least one of instructions for adjusting a flow of fluid through the heat transfer system (¶ [0054], operations a1-f1); and
adjusting a heat output of the heat exchanger.
Regarding claim 8, Palazzetti teaches of a method of controlling a heat transfer system (¶ [0052] and [0054]) comprising:
obtaining, by a processor, operating parameters for a heat exchanger (¶ [0023] - [0026]);
processing, by the processor, the operating parameters to determine a plurality of operating states for the heat exchanger, the plurality of operating states comprising a target operating state and at least one of a scaling operating state and a condensation operating state (¶ [0048]-[0054], control unit 15 determines the operating state of the system by utilizing the average of the inlet and outlet temperatures (¶ [0049]) to determine if the heating system is in a condensation operating state a1-c1 and then further utilizes the temperature difference between the inlet and outlet temperature sensors to determine if the system is in a target operating state f1);
obtaining, by the processor, an inlet temperature corresponding to a fluid inlet line (¶ [0045]);
obtaining, by the processor, an outlet temperature corresponding to a fluid outlet line (¶ [0045]);
determining, by the processor, a delta temperature based on a difference between the inlet temperature and the outlet temperature (¶ [0053], lines 8-11);
determining, by the processor and based at least in part on the inlet temperature and the delta temperature, a current operating state of the heat exchanger, the current operating state being one of the plurality of operating states (¶ [0048]-[0054], control unit 15 determines the operating state of the system by utilizing the average of the inlet and outlet temperatures (¶ [0049]) to determine if the heating system is in a condensation operating state a1-c1 and then further utilizes the temperature difference between the inlet and outlet temperature sensors to determine if the system is in a target operating state f1); and
if the current operating state is not the target operating state, outputting operating instructions to cause the heat exchanger to transition to the target operating state (¶ [0052] and [0054], see operating instructions to move system to an ideal operating states of f1 by first getting the TC temperature above condensation and then further moving the delta temperature to f1).
Regarding claim 9, claim 9 recites contingent limitations for all of its limitations as they each recite the term “when” preceding each of the limitations. Therefore, Palazzetti does not need to teach the limitations regarding steps that are not required to be performed when the condition precedents are not met, in the instant case when the delta temperature is either greater than or equal to a first threshold, less than or equal to a second threshold or between the first threshold and second threshold. As a result, claim 9 is rejected by Palazzetti. See MPEP 2111.04.II.
Regarding claim 9, Palazzetti teaches of the method of claim 8, and Palazzetti further teaches wherein: 
when (contingent limitation, see MPEP 2111.04.II.) the delta temperature is greater than or 
equal to a first threshold value, the heat exchanger is in the scaling operating state, when (contingent limitation, see MPEP 2111.04.II.) the delta temperature is less than or equal to a second threshold value, the heat exchanger is in the condensation operating state, and
when (contingent limitation, see MPEP 2111.04.II.) the delta temperature is between the first 
threshold value and the second threshold value, the heat exchanger is in the target operating state.
	Claim 9 recites contingent limitations for all of its limitations as they each recite the term “when” preceding each of the limitations. Therefore, Palazzetti does not need to teach the limitations regarding steps that are not required to be performed when the condition precedents are not met, in the instant case when the delta temperature is either greater than or equal to a first threshold, less than or equal to a second threshold or between the first threshold and second threshold. As a result, claim 9 is rejected by Palazzetti. See MPEP 2111.04.II.
Regarding claims 10, Palazzetti teaches of the method of claim 9, and Palazzetti further teaches wherein if (contingent limitation, see MPEP 2111.04.II.) the current operating state is the scaling operating state, the operating instructions comprise instructions for adjusting a fluid flow into the heat exchanger such that the delta temperature decreases to become less than or equal to the first threshold value.
Claim 10 recites contingent limitations for all of its limitations as they each recite the term 
“when if” preceding each of the limitations. Therefore, Palazzetti does not need to teach the limitations regarding steps that are not required to be performed when the condition precedents are not met. See MPEP 2111.04.II.
Regarding claim 11, Palazzetti teaches of the method of claim 9, and Palazzetti further teaches wherein if (contingent limitation, see MPEP 2111.04.II.) the current operating state is the condensation operating state, the operating instructions comprise instructions for adjusting a fluid flow into the heat exchanger such that the delta temperature increases to become greater than or equal to the second threshold value.
Claim 11 recites contingent limitations for all of its limitations as they each recite the term “when if” preceding each of the limitations. Therefore, Palazzetti does not need to teach the limitations regarding steps that are not required to be performed when the condition precedents are not met. See MPEP 2111.04.II.
Regarding claim 12, Palazzetti teaches of the method of claim 9, and Palazzetti further teaches wherein if (contingent limitation, see MPEP 2111.04.II.) the current operating state is the scaling state or the condensation state, the operating instructions comprise instructions for at least one of: turning off the heat transfer system, displaying a notification on a display associated with the heat transfer system, sending a notification to an electronic device, and activating an alarm of the heat transfer system.
Claim 12 recites contingent limitations for all of its limitations as they each recite the term 
“when if” preceding each of the limitations. Therefore, Palazzetti does not need to teach the limitations regarding steps that are not required to be performed when the condition precedents are not met. See MPEP 2111.04.II.
Regarding claim 14, Palazzetti teaches of a non-transitory computer-readable medium having instructions stored thereon that (Fig. 3, memory 25; ¶ [0024]), when executed by a processor, cause the processor to perform operations (¶ [0045]) comprising:
obtaining an inlet temperature corresponding to a fluid inlet line (¶ [0045]);
obtaining an outlet temperature corresponding to a fluid outlet line (¶ [0045]);
determining a delta temperature based on difference between the inlet temperature and the outlet temperature (¶ [0053], lines 8-11);
determining, based at least in part on the inlet temperature and the delta temperature, a current operating state of a heat exchanger, the current operating state being one of a plurality of operating states comprising a target operating state and at least one of a scaling operating state and a condensation operating state (¶ [0049]) to determine if the heating system is in a condensation operating state a1-c1 and then further utilizes the temperature difference between the inlet and outlet temperature sensors to determine if the system is in a target operating state f1); and
if the current operating state is not the target operating state, outputting operating instructions to cause the heat exchanger to transition to the target operating state (¶ [0052] and [0054], see operating instructions to move system to an ideal operating states of f1 by first getting the TC temperature above condensation and then further moving the delta temperature to f1).
Regarding claim 15, Palazzetti teaches of the non-transitory computer-readable medium according to claim 14, and Palazzetti further teaches wherein the instructions, when executed by the processor, further cause the processor to perform operations comprising:
obtaining operating parameters for the heat exchanger (¶ [0025]); and
processing the operating parameters to determine the plurality of operating states (¶ [0026]-[0027] and ¶ [0052], [0054], all these paragraphs in conjunction show comparison of measured values with the memorized parameters and the use of the comparison to determine the various operating states, states a1-f1).
Allowable Subject Matter
Claims 3, 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 3 and 16, all of which contain substantially the same limitations and depend on independent claims that all share the same limitations, these claims are object to as the are not taught by the primary reference of Palazzetti or any other know prior art. First the terms of the term condensation operating state, scaling operating state target operating state are well defined within the specification as seen in paragraphs [0003], [0004] and [0044]. As a result of this the terms as utilized within the specification cannot be simply interpreted as labels for different operating states but are actually predefined descriptions of each state from the specification. As a result, in order for a reference to teach of the limitations of claims 3 and 16 it needs to teach of utilizing a measured temperature difference value and a predetermined threshold value to determine that the system is either in a condensation operating state, scaling operating state or a target operating state. The use of an absolute measurement such as the temperature differential between the inlet and outlet of the heat transfer device to determine operating states is not performed within the art. For a temperature differential measurement to be relevant either the first or second temperature measurement must be known to provide a starting point and thus a temperature range for the temperature differential to describe. No known art utilizes a temperature differential in conjunction with an inlet or outlet temperature to determine operating states in the manner taught by claims 3 and 16. Further Palazzetti does teach of utilizing a temperature differential and having minimum and maximum threshold but does not teach of utilizing these threshold to determine if the operating state is condensing or scaling. Palazzetti actually teaches away from determining that the operating state is in a condensation operating state by the temperature differential being below a temperature differential minimum as it ensures that the temperature of the system is above a condensation temperature by utilizing an average between the inlet and outlet temperatures. Therefore, claims 3 and 16 are objected to.
Claims 4-7 and 17-20 are objected to by virtue of dependency to claims 3 and 16 
respectively.
	Claim 13 is objected to by virtue of dependency to rejected claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miller (US 2828723 A) teaches of avoiding condensation and scaling temperatures within a 
water heater by utilizing a bypass.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL JAMES GIORDANO/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762